Title: To Alexander Hamilton from James McHenry, 28 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 28 Septr 1799
          
          Inclosed is a Copy of a letter from the Accountant of the War Department, containing his information relative to the Claims upon due bills held by the first Regiment—
          I am with great respect Sir your obt Servt
          
            James McHenry
          
          Major Genl Alexander Hamilton 
        